DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
The Applicant argues that the cited reference does not disclose that the side information indicating a history of format modification comprising at least a first format modification and a second format modification, the first format modification and the second format modification previously performed on the video content and does not disclose determining based on at least the first format modification, the second format modification….a third format modification. The Examiner respectfully disagrees.
Tourapis discloses side information indicating a history of format modification comprising at least a first format modification and a second format modification, the first format modification and the second format modification previously performed on the video content. For example, Tourapis discloses format metadata 214 that include information about the transfer function applied to the focus range used in mapping the video data; see at least Figs. 2-3 and paragraphs 0031, 0036-0037, 0043 and 0059.
Furthermore, Tourapis discloses determining based on at least the first format modification, the second format modification….a third format modification. For example, Tourapis discloses generating a D-bit output based on the above information; see at least paragraphs 0055 and 0059.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1-19 have been canceled and claims 20-39 have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 39 sets forth a “computer-readable storage medium.”  However, the specification as originally filed does not explicitly define the computer readable storage medium by stating that it '. . . includes, but is not limited to' a number of various mediums (page 34, lines 3-17). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tourapis (US 2015/0245050).
Regarding claim 20, Tourapis discloses an electronic device comprising:
a processor configured to:
obtain video content, the video content having a first format (obtaining a C-bit input data 212 or encoded stream 302; see at least Figs. 2 and 3 and paragraphs 0043 and 0055);
obtain side information associated with the video content, the side information indicating a history of format modification comprising at least a first format modification and a second format modification, the first format modification and the second format modification previously performed on the video content (format metadata 214 that include information about the transfer function applied to the focus range used in mapping the video data; see at least Figs. 2-3 and paragraphs 0031, 0036-0037, 0043 and 0059); and
determine, based on at least the first format modification, the second format modification, and an intended output format, a third format modification for application to the video content (based on the above information generating a D-bit output; see at least paragraphs 0055 and 0059).

Regarding claim 21, Tourapis discloses the electronic device of claim 20,
wherein the processor configured to determine the third format modification is configured to determine, on a condition the second format modification comprises clipping, that the third format modification comprises mapping (see at least Fig. 2 and paragraphs 0031, 0036-0037, 0043, 0059 and 0074-0075).

Regarding claim 22, Tourapis discloses the electronic device of claim 20,
wherein the processor configured to determine the third format modification is configured to determine the third format modification based at least in part on a type of format modification associated with at least one of the first format modification and the second format modification (based on the above information generating a D-bit output; see at least paragraphs 0055 and 0059).

Regarding claim 23, Tourapis discloses the electronic device of claim 20,
wherein the processor configured to determine the third format modification is configured to determine the third format modification based at least in part on a flag associated with at least one of the first format modification and the second format modification (parameters; see at least paragraphs 0074-0075).

Regarding claim 24, Tourapis discloses the electronic device of claim 23,
wherein the flag indicates a non-reversible format modification (once it is cropped for example, it is non-reversible; see at least paragraphs 0074-0075). 

Regarding claim 25, Tourapis discloses the electronic device of claim 20,
wherein the first format modification comprises a clipping modification and the second format modification comprises an up-converting modification (see at least paragraphs 0039, 0043 and 0074-0075).

Regarding claim 26, Tourapis discloses the electronic device of claim 20,
wherein the first format modification comprises a mapping modification and the second format modification comprises a down-converting modification (see at least paragraphs 0039, 0043 and 0074-0075).

Regarding claim 27, Tourapis discloses the electronic device of claim 20,
wherein said third format modification comprises one or more of an up-conversion, a down-conversion, a mapping, and a clipping (see at least paragraphs 0039, 0043 and 0074-0075).

Regarding claim 28, Tourapis discloses the electronic device of claim 20,
wherein the processor is further configured to:
update the side information to further indicate the third format modification has been performed on the video content (see at least paragraphs 0074-0075).

Regarding claim 29, Tourapis discloses the electronic device of claim 20,
wherein the processor is further configured to:
apply the third format modification to the video content (as above); and
output the video content for display (displaying the information; see at least Fig. 3 and paragraph 0055).

Claim 30 is rejected on the same grounds as claim 20.
Claim 31 is rejected on the same grounds as claim 21.
Claim 32 is rejected on the same grounds as claim 22.
Claim 33 is rejected on the same grounds as claim 23.
Claim 34 is rejected on the same grounds as claim 24.
Claim 35 is rejected on the same grounds as claim 25.
Claim 36 is rejected on the same grounds as claim 26.
Claim 37 is rejected on the same grounds as claim 28.
Claim 38 is rejected on the same grounds as claim 29.
Claim 39 is rejected on the same grounds as claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426